Fourth Court of Appeals
                                San Antonio, Texas
                                      October 1, 2018

                                    No. 04-18-00562-CV

                     IN THE INTEREST OF T.B., G.H., AND E.W.,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00127
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
      Elva G. Chapa’s notification of late reporter’s record is NOTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court